Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-28, 35-38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mas et al (US-PGPUB 2004/0264762) in view of Dickson et al, (US Patent 6,160,902)

In regards to claim 21, Mas et al discloses a system for adjusting settings of a 
field apparatus during a pass through an agricultural field comprising: 

one or more processors, (Para 0056, “computer 14” implicitly comprises a 
processor); 
one or more non-transitory computer-readable storage media storing instructions, (Par. 0090, “computer program”), which, when executed by the one or more processors, cause the one or more processors to perform operations, (Para 0056, “computer 14”), comprising: 
capturing a plurality of digital images of a portion of the agricultural field during the pass of the agricultural field by the field apparatus, the plurality of digital images captured by a mobile image capture device, (see at least: Par. 0056, camera 12, which is electrically connected to the computer 14, is configured to generate stereo images of the area to be mapped as the vehicle 16 is driven through the area, [i.e., capturing a plurality of digital images of a portion of the agricultural field during the pass of the agricultural field]. Mas et al further discloses in Par. 0099, that the camera 12, which is electrically connected to the computer 14, can be mounted on a ground vehicle 38, such as a tractor or Gator utility vehicle, or on an aircraft 40, such as an unmanned helicopter, (see Fig. 1) [i.e., the plurality of digital images captured by a mobile image capture device, “the combined system of camera 12 and computer 14 corresponds to the mobile image capture device”]);
generating a localized view map of the agricultural field based at least on the plurality of digital images for viewing the agricultural field during the pass, (Para 0091-0093, two types of 3-D agricultural maps can be generated, based on scene contained in one pair of stereo images, wherein the local maps local maps can comprise a 3-D representation of a scene where all the points portrayed on the maps refer to a center of coordinates fixed to the stereo camera 12. The fact that the system of coordinates is fixed to the camera 12 implies that all the information contained in local maps is local information, [i.e., implicitly creating a localized view map layer based on at least on the plurality of digital images for viewing the agricultural field during the pass, “scene contained in one pair of stereo images as the vehicle 16 is driven through the area”]); 
analyzing the plurality of digital images to determine at least one condition of the field, (see at least: Par. 0058, the computer 14 can save the stereo images and generate real-time disparity images from the stereo images captured by the camera 12. Further, Par. 0215, discloses use image segmentation of a disparity image of the type described in detail above in order to separate crop rows represented in the disparity image from the background, and using a pattern recognition technique, such as regression analysis, to detect crop rows in the disparity image, [i.e., implicitly analyzing the plurality of digital images to determine at least one condition of the field]); and 
Mas et al does not expressly disclose the adjusting one or more settings of the field apparatus during the pass based on the analysis of the plurality of digital images. 
However, Dickson et al discloses adjusting one or more settings of the field apparatus during the pass based on the analysis of the plurality of digital images, (col. 4, lines 49-57,  image processor 22 includes a program for analyzing the vegetation image to determine the nitrogen status of the crop, [i.e., analyzing the plurality of digital images to determine at least one condition of the field]. Dickson further discloses in col. 5, lines 11-25, that the resulting data from analyzing images may be used to add fertilizer to areas which do not have sufficient levels of nitrogen, “adjusting one or more settings of the field apparatus”, as the sensor system 10 passes over the deficient area, [i.e., implicitly adjusting one or more settings of the field apparatus during the pass based on the analysis of the plurality of digital images]).
Mas et al and Dickson et al are combinable because they are all concerned with agricultural imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Mas et al, to use the corrective nitrogen application controller 30, as though by Dickson et al, in order to control corrective fertilizer treatments based on the vegetation image analysis, (Dickson, col. 3, lines 5-9).

In regards to claim 22, the combine teaching Mas et al and Dickson et al as whole discloses the limitations of claim 21.
Furthermore, Mas et al discloses wherein the instructions, when executed by the one or more processors, cause the one or more processors to display the localized view map on a graphical user interface of a user device such that the captured digital images are viewable during the pass, (see at least: par. 0091, generating both local and global three-dimensional maps, as well as multiple views for displaying purposes, [i.e., implicitly displaying the localized view map such that the captured digital images are implicitly viewable during the pass]).

In regards to claim 23, the combine teaching Mas et al and Dickson et al as whole discloses the limitations of claim 21.
Furthermore, Mas et al discloses wherein the mobile image capture device is
coupled to the field apparatus, (see at least: Fig. 1, and Par. 0056, camera 12, which is electrically connected to the computer 14, “field apparatus”).
In regards to claim 24, the combine teaching Mas et al and Dickson et al as whole discloses the limitations of claim 21.
Furthermore, Mas et al discloses wherein the mobile image capture device comprises a field manager computer device, a sensor, a drone, a self-guided device, or a self-propelled device, (see at least: Fig. 1, and Par. 0056, 0099, the mobile image capture device comprises computer 14, “a field manager computer device”, inertial sensor, “sensor”).

In regards to claim 26, the combine teaching Mas et al and Dickson et al as whole discloses the limitations of claim 21.
Furthermore, Mas et al discloses wherein the analysis occurs in real-time as the
field apparatus performs the pass, (see at least: Par 0056, the camera 12, which is electrically connected to the computer 14, is configured to generate stereo images, i.e. two overlapping images taken simultaneously, of the area to be mapped as the vehicle 16 is driven through the area, [i.e., the analysis implicitly occurs in real-time as the field apparatus performs the pass]).

In regards to claim 27, the combine teaching Mas et al and Dickson et al as whole discloses the limitations of claim 21.
Furthermore, Mas et al discloses wherein the analysis is performed by a computing system that is part of the field apparatus or is coupled to the field apparatus, (see at least: Fig. 1, and Par. 0055, system 10 comprises a compact stereo camera 12 and a processing computer 14 mounted on a vehicle 16, [i.e., the system is part of the field apparatus, “processing computer 14”]).

In regards to claim 28, the combine teaching Mas et al and Dickson et al as whole discloses the limitations of claim 21.
Furthermore, Mas et al discloses wherein the analysis is performed by an agricultural system in communication with the field apparatus, (see at least: Fig. 1, and Par. 0055, system 10 comprises a compact stereo camera 12 and a processing computer 14 mounted on a vehicle 16, [i.e., the processing computer 14 is implicitly in communication with the system 10, “field apparatus”).

Regarding claim 35, claim 35 recites substantially similar limitations as set forth in claim 21. As such, claim 35 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a computer-implemented method for adjusting settings of a field apparatus during a pass through an agricultural field”. However, Mas et al discloses the “computer-implemented method for adjusting settings of a field apparatus during a pass through an agricultural field”, (see at least: Abstract, and Par. 0007: “method”).

Regarding claim 36, claim 36 recites substantially similar limitations as set forth in claim 22. As such, claim 36 is in rejected for at least similar rational.

Regarding claim 37, claim 37 recites substantially similar limitations as set forth in claim 23. As such, claim 37 is in rejected for at least similar rational.

Regarding claim 38, claim 38 recites substantially similar limitations as set forth in claim 24. As such, claim 38 is in rejected for at least similar rational.

Regarding claim 40, claim 40 recites substantially similar limitations as set forth in claim 26. As such, claim 40 is in rejected for at least similar rational.

Regarding claim 41, claim 41 recites substantially similar limitations as set forth in claim 27. As such, claim 41 is in rejected for at least similar rational.

Regarding claim 42, claim 42 recites substantially similar limitations as set forth in claim 28. As such, claim 42 is in rejected for at least similar rational.

Claims 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mas et al and Dickson et al, as applied to claims 21 and 35 above; and further in view of Cavender-Bares et al, (US-PGPUB 2015/0142250), (thereinafter referenced as Cavender)

In regards to claim 25, the combine teaching Mas et al and Dickson et al as whole discloses the limitations of claim 21.
The combine teaching Mas et al and Dickson et al as whole does not expressly disclose wherein the image analysis comprises a planting analysis, a fertilizer analysis, a tillage analysis, and a harvesting analysis, and wherein: the planting analysis includes determining, from the plurality of captured digital images, a field condition; the fertilizer analysis includes determining, from the plurality of captured digital images, a crop health criterion; the tillage analysis includes determining, from the plurality of captured digital images, a soil residue analysis; and the harvesting analysis includes determining, from the plurality of captured digital images, a characteristic of a crop component depicted in the plurality of captured digital images.
However, Cavender discloses wherein the image analysis comprises a planting analysis, a fertilizer analysis, a tillage analysis, and a harvesting analysis, and wherein: the planting analysis includes determining, from the plurality of captured digital images, a field condition, (see at least: Par. 0063, perform the various in-season management tasks between planted rows 104. Par. 0062, tank 116 can be configured to carry fertilizer; and Par. 0107, periodically all or part of one of the planted crops 106 can be harvested, [i.e., performing a planting analysis, a fertilizer analysis, a harvesting analysis, or a tillage analysis]. Further, Par. 0076, an operator can receive video, images and other sensor data remotely via wireless communications; and Par. 0101, discloses creating a "base map" from which the autonomous vehicle platform 100 can navigate. Such a base map can detail the precise location of individual rows 104 of planted crop 106, or even the location of individual plants 106; where Par. 0098, discloses that the physical sample can be analyzed at the autonomous vehicle platform 100 or cataloged or tagged for later analysis, [i.e., performing planting analysis, a fertilizer analysis, a harvesting analysis, or a tillage analysis, based on images received by operator and the base map]); and the fertilizer analysis includes determining, from the plurality of captured digital images, a crop health criterion; the tillage analysis includes determining, from the plurality of captured digital images, a soil residue analysis; and the harvesting analysis includes determining, from the plurality of captured digital images, a characteristic of a crop component depicted in the plurality of captured digital images, (see at least: Par. 0074, capture an image of the agricultural field 102 where an autonomous vehicle platform 100 is operating. Processing of the imagery captured by autonomous vehicle platform 100 can be performed on the aerial vehicle 170, on one or more autonomous vehicle platforms 100, at a base station, or a combination thereof, and Par. 0101, discloses creating a "base map" from which the autonomous vehicle platform 100 can navigate. Such a base map can detail the precise location of individual rows 104 of planted crop 106, or even the location of individual plants 106, [which implicitly enables determining, from the plurality of digital images, a field condition, determining, from the plurality of digital images, a crop health criterion, determining, from the plurality of digital images, a characteristic of a crop component depicted in the plurality of digital images, and determining, from the plurality of digital images, a soil residue analysis).
Mas et al and Dickson et al and Cavender are combinable because they are all concerned with tracking agricultural field. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Mas et al and Dickson et al, to perform the various in-season management tasks, as though by Cavender, in order to 100 effectively treats two rows of planted crop 106 on each pass to thereby double its coverage in comparison to fertilization substantially between two rows 104 of planted crops 106, (Cavender, Par. 0086)

Regarding claim 39, claim 39 recites substantially similar limitations as set forth in claim 25. As such, claim 39 is in rejected for at least similar rational.

Claims 29 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mas et al and Dickson et al, as applied to claims 21 and 35 above; and further in view of Rupp et al, (US-PGPUB 20150302305)

In regards to claim 29, the combine teaching Mas et al and Dickson et al as whole discloses the limitations of claim 21.
Furthermore, Mas et al discloses wherein the localized view map is created by, for each image of the plurality of captured digital images, determining location information, (see at least: Par. 0058-0059, providing geographic location information of the camera 12), orientation information, (Par. 0094, “orientation camera), and crop row information associated with the captured digital image, (see at least: Par. 0183, “adjacent rows”), and
In the other hand, Dickson discloses wherein the localized view map is created by determining time information, (see at least: col. 10, lines 33-52, system 10 may be used to compile a larger crop map of a field in which a crop is growing, using images taken at varying time intervals, such as weekly, biweekly or monthly, [i.e., the localized view map is created by implicitly determining time information]). Dickson further discloses determining a crop characteristic based on an analysis of the plurality of digital images, (see at least: col. 3, lines 5-6, analyzing the vegetation image to determine crop characteristics of the vegetation), and the location information, time information, (see at least: col. 10, lines 45-50, determining the amount of crop growth, “crop characteristics”, using images taken of the crop at a particular location, “location information”, and images recorded at varying time intervals such as weekly, biweekly or monthly, “time information”); and crop row information associated with each of the plurality of captured digital images, (see at least: col. 11, lines 9-12, the image processor arrangement may be used in vehicle guidance by using processed images to follow crop rows, recognize row width, follow implement markers and follow crop edges in tillage operations, [i.e., crop row information associated with plurality of captured digital images]).
The combine teaching Mas et al and Dickson et al does not expressly disclose 
the determining crop characteristics based on orientation information.
Rupp discloses determining crop characteristics based on orientation information, (see at least: Par. 0129, the host device establishes crop planting orientation pattern for the one of the agriculture equipment while traversing the at least a portion of the agriculture region, [i.e., determining crop characteristics, “crop planting”, based on orientation information “orientation pattern”]).
Mas et al and Dickson et al and Rupp are combinable because they are all concerned with tracking agricultural field. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Mas et al and Dickson et al, to use the host device, as though by Rupp, in order to crop planting orientation pattern for the one of the agriculture equipment while traversing the at least a portion of the agriculture region, (Rupp, Par. 0129).

Regarding claim 43, claim 43 recites substantially similar limitations as set forth in claim 29. As such, claim 43 is in rejected for at least similar rational.

Claims 30-34, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Mas et al, Dickson et al, and Rupp et al, as applied to claim 29; and further in view of Johnson, (US-PGPUB 2014/0089045)

In regards to claim 30, the combine teaching Mas et al, Dickson et al, and Rupp as whole discloses the limitations of claim 29.
Furthermore, Dickson discloses where the agronomic information layer comprising a yield map that identifies at least one of a high yield region or a low yield region of the agricultural field, a planting population map, a seed spacing map, a planting downforce map, or a field health map, (see at least: col. 10, lines 33-44, vegetation image map is generated using the NDVI value for each pixel in the multi-spectral image, which the vegetation map implicitly identifies at least one of a high yield region or a low yield region of the agricultural field. Further, col. 10, lines 53-54, the stored vegetation images may be used for further analysis, such as to determine plant population, [i.e., the vegetation image map implicitly identifies a planting population map])
The combine teaching Mas et al, Dickson et al, and Rupp as whole does not expressly disclose wherein the instructions, when executed by the one or more processors, cause the one or more processors to display a graphical user interface of the localized view map superimposed with an agronomic information layer.
However, Johnson discloses the displaying a graphical user interface of the localized view map superimposed with an agronomic information layer, (see at least: Par. 0130, discloses the modifiable field view area 830 enables the user to control the content displayed on the field image 820, such that the user can overlay information relating to the soils, tile, yield, weather, and exclusions onto the field image 820, [i.e., implicitly displaying graphical user interface of the localized view map, “field image 820”, superimposed, “overlaid”, with an agronomic information layer, “information relating to the soils, tile, yield, weather”]).
Mas et al, Dickson et al, Rupp, and Johnson are combinable because they are all concerned with tracking agricultural field. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Mas et al, Dickson et al, and Rupp, to overlay information relating to the soils, tile, yield, weather, onto the field image 820, as though by Johnson, in order to aid the user in making determinations of what follow-up actions for each view types list in the field view 830, (Johnson, Par. 0130).

In regards to claim 31, the combine teaching Mas et al, Dickson et al, Rupp, and Johnson as whole discloses the limitations of claim 30.
Furthermore, Mas et al discloses wherein the instructions, when executed by the one or more processors, cause the one or more processors to detect least: Par. 0219-0222, detecting parameters (characteristics), that are useful for crop production and management including rows distribution and organization, such as the distance between rows and row width, or Crop height, which is indicator of growth, [i.e. characteristic of a high yield region of the agricultural field]).
In the other hand, Johnson discloses displaying on the graphical user interface a portion of the agronomic information layer, (Johnson, Par. 0128-0130, Screen 800 contains field identifiers 810, enables the user to control the content displayed on the field image 820, such that the user can overlay information relating to the soils, tile, yield, weather, and exclusions onto the field image 820, [i.e., implicitly displaying a portion of the agronomic information layer]).

In regards to claim 32, the combine teaching Mas et al, Dickson et al, Rupp, and Johnson as whole discloses the limitations of claim 31.
Furthermore, Mas et al discloses wherein the instructions, when executed by the one or more processors, cause the one or more processors to identify 
In the other hand, Johnson discloses displaying on the graphical user interface a portion of the agronomic information layer, (Johnson, Par. 0128-0130, Screen 800 contains field identifiers 810, enables the user to control the content displayed on the field image 820, such that the user can overlay information relating to the soils, tile, yield, weather, and exclusions onto the field image 820, [i.e., implicitly displaying a portion of the agronomic information layer]).

In regards to claim 33, the combine teaching Mas et al, Dickson et al, Rupp, and Johnson as whole discloses the limitations of claim 31.
Furthermore, Mas et al discloses wherein the plurality of digital images is captured by the mobile capture device during a pass by a field apparatus that is configured to interact with soil, (Mas et al, see at least: Par. 0056, the camera 12, which is electrically connected to the computer 14, is configured to generate stereo images, i.e. two overlapping images taken simultaneously, of the area to be mapped as the vehicle 16 is driven through the area, [i.e., capturing plurality of images device during an application pass by field apparatus, “the computer 14”, that is implicitly configured to interact with soil, as the computer 14 is attached to the agricultural vehicle that interacts with the soil”]).

In regards to claim 34, the combine teaching Mas et al, Dickson et al, Rupp, and Johnson as whole discloses the limitations of claim 33.
Furthermore, Mas et al discloses wherein the localized view map layer is created by automatically performing analyzing the plurality of digital images in real-time during the pass, (see at least: Par 0056, the camera 12, which is electrically connected to the computer 14, is configured to generate stereo images, i.e. two overlapping images taken simultaneously, of the area to be mapped as the vehicle 16 is driven through the area, [i.e., automatically performing analyzing the plurality of digital images implicitly in real-time during the pass as the vehicle 16 is driven through the area]. Further, Para 0091-0093, two types of 3-D agricultural maps can be generated, based on scene contained in one pair of stereo images, wherein the local maps local maps can comprise a 3-D representation of a scene where all the points portrayed on the maps refer to a center of coordinates fixed to the stereo camera 12. The fact that the system of coordinates is fixed to the camera 12 implies that all the information contained in local maps is local information, [i.e., implicitly creating a localized view map layer by automatically performing analyzing the plurality of digital images implicitly in real-time during the pass as the vehicle 16 is driven through the area]).

Regarding claim 47, claim 47 recites substantially similar limitations as set forth in claim 33. As such, claim 47 is in rejected for at least similar rational.

Regarding claim 48, claim 48 recites substantially similar limitations as set forth in claim 34. As such, claim 48 is in rejected for at least similar rational.

Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mas et al and Dickson et al, as applied to claim 36 above; and further in view of Johnson, (US-PGPUB 2014/0089045)

In regards to claim 44, the combine teaching Mas et al and Dickson et al as whole discloses the limitations of claim 36.
Furthermore, Dickson discloses that the agronomic information layer comprising a yield map that identifies at least one of a high yield region or a low yield region of the agricultural field, a planting population map, a seed spacing map, a planting downforce map, or a field health map, (see at least: col. 10, lines 33-44, vegetation image map is generated using the NDVI value for each pixel in the multi-spectral image, which the vegetation map implicitly identifies at least one of a high yield region or a low yield region of the agricultural field. Further, col. 10, lines 53-54, the stored vegetation images may be used for further analysis, such as to determine plant population, [i.e., the vegetation image map implicitly identifies a planting population map])
The combine teaching Mas et al, and Dickson et al as whole does not expressly disclose wherein the instructions, when executed by the one or more processors, cause the one or more processors to display a graphical user interface of the localized view map superimposed with an agronomic information layer.
Mas et al, and Dickson et al, and Johnson are combinable because they are all concerned with tracking agricultural field. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Mas et al, and Dickson et al, to overlay information relating to the soils, tile, yield, weather, onto the field image 820, as though by Johnson, in order to aid the user in making determinations of what follow-up actions for each view types list in the field view 830, (Johnson, Par. 0130).

In regards to claim 45, the combine teaching Mas et al, Dickson et al, and Johnson as whole discloses the limitations of claim 44.
Furthermore, Mas et al discloses detecting 
In the other hand, Johnson discloses displaying on the graphical user interface a portion of the agronomic information layer, (Johnson, Par. 0128-0130, Screen 800 contains field identifiers 810, enables the user to control the content displayed on the field image 820, such that the user can overlay information relating to the soils, tile, yield, weather, and exclusions onto the field image 820, [i.e., implicitly displaying a portion of the agronomic information layer]).

In regards to claim 46, the combine teaching Mas et al, Dickson et al, and Johnson as whole discloses the limitations of claim 45.
Furthermore, Mas et al discloses wherein the instructions, when executed by the one or more processors, cause the one or more processors to identify management including rows distribution and organization, such as the distance between rows and row width, or Crop height, which is indicator of growth, [i.e. the characteristic of a low yield region of the agricultural field can be implicitly identified by said parameters of crop production and management]).
In the other hand, Johnson discloses displaying on the graphical user interface a portion of the agronomic information layer, (Johnson, Par. 0128-0130, Screen 800 contains field identifiers 810, enables the user to control the content displayed on the field image 820, such that the user can overlay information relating to the soils, tile, yield, weather, and exclusions onto the field image 820, [i.e., implicitly displaying a portion of the agronomic information layer]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            12/14/2022